[exhibit104formofavayakei001.jpg]
Exhibit 10.4 Personal and Confidential May 13, 2016 (Name) Re: Quarterly
Performance Incentive Opportunity Dear (Name): On behalf of Avaya Inc. (the
“Company”), I am pleased to offer you the opportunity to participate in the 2016
Key Employee Incentive Plan (the “Plan”). Capitalized terms in this letter (this
“Participation Agreement”) not herein defined shall have the meaning set forth
in the Plan. General Description. The Plan is a quarterly performance incentive
plan that permits you and other eligible participants to earn and be paid a cash
incentive (the “Quarterly Performance Incentive”). The term of the Plan begins
April 1, 2016 and ends when terminated by the Company, subject to the additional
terms set forth in the Plan. Your participation in the Plan is limited to a
maximum of four fiscal quarters, and you will be eligible to participate in the
Plan in the following fiscal quarters (each, an “Eligible Quarter”): Eligible
Quarter: 4Q2016 1Q2017 2Q2017 3Q2017 Time of Payment: 1Q2017 2Q2017 3Q2017
4Q2017 Quarterly Performance Incentive. Your Quarterly Performance Incentive is
You will earn a Quarterly Performance Incentive if and to the extent that (i)
you are employed by the Company or its subsidiaries on the last day of the
applicable Quarter and (ii) the applicable Performance Goals established by the
Committee for the applicable Quarter are achieved (which Performance Goals will
be communicated to you promptly after they are established). In the event that
your employment with the Company Group is terminated (for any reason) prior to
the end of the applicable Quarter, you will forfeit your right to receive any
portion of your Quarterly Performance Incentive for such Quarter. Waiver of
Fiscal Year 2016 Long-Term Incentive Awards. By executing this Participation
Agreement, you waive your right to any and all long-term incentive awards,
whether consisting of cash or equity, previously awarded to you in November 2015
with respect to fiscal year 2016 (collectively, the “FY 2016 Awards”), and the
FY 2016 Awards are hereby cancelled without any further action on behalf of you
or the Company. Waiver of Second Half Fiscal Year 2016 (“2H FY 2016”) Executive
Committee Discretionary Annual Incentive Plan (“EC DAIP”) Awards. By executing
this Participation



--------------------------------------------------------------------------------



 
[exhibit104formofavayakei002.jpg]
Agreement, you acknowledge that the Company does not intend to grant any awards
under the EC DAIP for 2H FY 2016, and you waive any rights you may have had to
receive such EC DAIP awards. Administration. The Plan and this Participation
Agreement shall be administered by the Committee, as such term is defined in the
Plan. All calculations and determinations made by the Committee with respect to
this Participation Agreement and your Quarterly Performance Incentive
opportunity will be final and binding on you and the Company. In the event of a
conflict between the terms of this Participation Agreement and the Plan, the
Plan shall control in all respects. We are pleased to be able to offer this
Quarterly Performance Incentive opportunity to you and truly appreciate your
dedication and commitment to the Company and its affiliates. If you have further
questions about this plan please contact your HR leadership. We are excited
about the future and look forward to our success together. Very truly yours,
AVAYA INC. Name: Dave Vellequette Title: Senior Vice President & Chief Financial
Officer ACCEPTED BY: ____________________________ (Name)



--------------------------------------------------------------------------------



 